fij irs department of the treasury internal_revenue_service p o box cincinnati oh number release date date employer id number contact person id number contact telephone number form you must file tax years dear uil this letter is our final_determination that you don't qualify for tax-exempt status under sec_50l c of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 ofthe code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter4038 rev catalog number if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 c - no protest letter rev catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date legend b c q dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issues do you pass the organizational_test under sec_501 c of the code no for the reasons described below do you pass the operational_test under sec_501 c of the code no for the reasons described below facts you were formed as a corporation in the state of on q per your articles of incorporation you were formed for the purpose of receiving and administering funds for perpetuation of the memory of b and for educational and charitable purposes along with any other provision allowable under the law letter cg catalog number 47630w you were established to perpetuate the memory of b by providing monetary educational support to his son c you planned a golf outing and other fundraising activities to raise money for c's education and support including tuition books and other related expenses your support will be limited to any descendants of b and their expenses for education your fundraising program is a golf outing email solicitations for participation and sponsorships were sent numerous people have solicited personal fund raising for this outing as well as phone solicitations a sample of a solicitation flyer submitted with your application requested individuals to join the golf outing to celebrate b's life and legacy with all proceeds supporting his son's education fund your financial data showed estimated revenues from contributions gross_receipts from admissions and revenue not otherwise listed ranging fromdollar_figure listed expenses were for fundraising professional fees and contributions paid out totaling dollar_figure annually the attachments to your application states there were no current disbursements to or for the benefit of members but it is expected that the net amount raised will be used for c's education annually your todollar_figure todollar_figure in response to a request for additional information you stated it appears that the purpose of the organization will not be served by becoming a public charity the reasons for the formation of the foundation that being to provide for the education of b's son would not be met by providing those funds to others law sec_501 c of the code provides in relevant part exemption from federal_income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1 c -1 b i of the income_tax regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the income_tax regulations explains that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose letter cg catalog number 47630w sec_1 c -1 d ii of the income_tax regulations states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_67_367 1967_2_cb_188 states that a nonprofit organization whose sole activity is the operation of a scholarship plan for making payments to pre-selected specifically named individuals does not qualify for exemption from federal_income_tax under sec_501 c of the internal_revenue_code of in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt_purpose in easter house v united_states ci ct aff'd 846_f2d_78 fed cir the court stated it is the taxpayer who must demonstrate that no part of the earnings inured to the benefit of any individual likewise it is the responsibility of an organization to establish that it serves a public rather than a private interest in wendy l parker rehabilitation foundation inc petitioner v commissioner tcmemo_1986_348 the tax_court upheld the service's position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately of the organization's net_income was expected to be distributed to aid the family coma victim the court found that the family coma victim was a substantial beneficiary of the foundation's activities application of law sec_501 c of the code sets forth two tests for qualification for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 c your articles of incorporation states the purpose for which you organized is for receiving and administering funds for perpetuation of the memory of b and for educational and charitable purposes along with any other provision allowable under the law the language in your articles of incorporation does not exclusively limit your purposes for those described in sec_501 c as a result you have not satisfied the organizational_test required by sec_1 c -1 b i of the income_tax regulations sec_1 c -1 d ii of the income_tax regulations states that an organization is not organized or operated exclusively for exempt purposes if it is organized or operated for private interests such as designated individuals you were named after b the father of c your solicitation for funding states all proceeds are for the support of c's education fund this shows that your formation and operations are primarily for the private benefit of c this substantial private benefit to c is a substantial non-exempt purpose which precludes exemption_letter cg catalog number 47630w you are similar to the organization in revrul_67_367 because your sole activity is making payments to a pre-selected specifically named individual you do not qualify for exemption because you are paying substantial funds to a pre-selected specifically named individual provided in your application this shows you serve the private interests of the friends of b rather than public interests you are like the organization described in better business bureau of washington d c inc v united_states in that you are not operated exclusively for exempt purposes your purposes include substantially furthering the private interests of c by providing the funds for the education and support of c like the organization in this court case and easter house supra this single nonexempt purpose destroys your claim for exemption under sec_501 c of the code similarly to wendy l parker rehabilitation foundation inc petitioner v commissioner of internal revenue a substantial amount of your funds will be expended for the benefit of c you were created by friends of b the father of c and your board consists of friends of b in addition c was pre-selected as the sole recipient of funds throughout your formation and operations as evidenced by your name description of your activities and financial data provided even after discussion of exemption under sec_501 c you wish to only provide support for education of c these facts show that your operations result in a substantial private benefit for c which precludes exemption under c applicant's position you qualify for exemption under sec_501 c of the code service response to applicant's position you do not qualify for exemption under sec_501 c of the code you meet neither the organizational_test nor the operational_test as required under sec_501 c you limit your support only to c who is the son of b generally a charitable program is one that benefits an indefinite number of people as opposed to specific persons conclusion based on the facts presented above you failed both the organizational_test and the operational_test required of c organizations your organizational document shows you were created for the substantial private benefit of c your operations show that you have operated for c's private benefit since formation rather than for public purposes your operations result in substantial private benefit to c therefore you do not qualify for exemption under sec_501 c of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the letter cg catalog number 47630w statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status types of information that should be included in your appeal can be found on page of publication under the heading filing a protest the statement of facts bullet must be accompanied by the following declaration under penalties of perjury i declare that i have examined the statement of facts presented in this protest and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations enclosure publication letter cg catalog number 47630w
